Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 1 of 59 PageID: 12




                   EXHIBIT 3
          Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 2 of 59 PageID: 13




                                                                                                                        RXT / ALL
                                                                                                     Transmittal Number: 23526995
Notice of Service of Process                                                                            Date Processed: 07/23/2021

Primary Contact:           Michelle O. Hubbard
                           Taft Stettinius & Hollister LLP
                           One Indiana Square
                           Ste 3500
                           Indianapolis, IN 46204-2023

Entity:                                       PANOS Brands, LLC
                                              Entity ID Number 3622309
Entity Served:                                Panos Brands, LLC
Title of Action:                              Derrick Crumpler, vs. Panos Brands, LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Mercer County Superior Court, NJ
Case/Reference No:                            MER-L-1409-21
Jurisdiction Served:                          New Jersey
Date Served on CSC:                           07/22/2021
Answer or Appearance Due:                     35 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Drake P. Bearden, Jr
                                              (856) 727-9700

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
  Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 3 of 59 PageID: 14




                     Costello & Mains, LLC          Counselors at Law

Kevin M. Coste11o0+                                   ~~~`    ~+~           Jacquelyn R. Matchett ❑
Deborah L. Mainso                                    ~          ₹~          Christopher M. Emrich ❑
Daniel T. Silverman❑                                                        Alicia R. Ivory❑
Drake P. Bearden, Jr. 0❑                                                    Miriam S. Edelstein ❑ o
                                                                            Christina M. D'Auria ❑
                                                                            Bryan J. Horen+
OCERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY

o Member of the New Jersey, New York Bars.
+ Member of the New Jersey Bar                                              www.CostelloMains.com
❑ Member of the New Jersey, Pennsylvania Bars                               (856) 727-9700
                                                                            (856) 727-9797 (fag)

                                                       July 20, 2021

     VIA PROCESS SERVER
    LPanos Brands. LLC
     Princeton South Corporate Center, Suite 160
     100 Charles Ewing Blvd.
     Ewing, NJ 08628

               Re:       Derrick Crumpler v. Panos Brands, LLC, et al.
                         Docket No.: MER-L-1409-21

     To Whom It May Concern:

            Enclosed for service upon you please find the following: Summons and Complaint; Case
     Information Statement; track assignment; Plaintiff's First Set of Interrogatories to Defendants
     and Plaintiff's First Request for Production of Documents to Defendants, in the above matter.

               Thank you.

                                                      Very truly yours,

                                                COSTELLO & MAINS, LLC

                                         By:     /s/Drake P. Bearden, Jr.
                                                   Drake P. Bearden, Jr.
     DBP/sp
     Enclosures
     cc:    Derrick Crumpler




                          18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
  Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 4 of 59 PageID: 15




                    Costello & Mains, LLC       Counselors at Law

Kevin M. Coste11o0+                               ~~~~' ~~~,
                                                              a                  Jacquelyn R. Matchett ❑
Deborah L. Mainso                                ~~~~` ~ ~          ~            Christopher M. Emrich ❑
Daniel T. Silverman❑                             ~~~ ~~~~~~~' ~                  Alicia R. Ivory❑
Drake P. Bearden, Jr. 0❑                                                         Miriam S. Edelstein ❑ o
                                                                                 Christina M. D'Auria ❑
                                                                                 Bryan J. Horen +
OCERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY

o Member of the New Jersey, New York Bars.                                       WWyV.CostelloMains.com
+ Member of the New Jersey Bar
❑ Member of the New Jersey, Pennsylvania Bars                                    ( 856) 727-9700
                                                                                 (856) 727-9797 (fax)

                                                    July 20, 2021

     VIA PROCESS SERVER
     Panos Brands, LLC
     Princeton South Corporate Center, Suite 160
     100 Charles Ewing Blvd.
     Ewing, NJ 08628

               Re:       Derrick Crumpler v. Panos Brands, LLC, et al.
                         Docket No.: MER-L-1409-21

      To Whom It May Concei-n:

              Please be advised that this office represents the interests of the above-named plaintiff in
     this action.

              The term "you," "your" or "yours" as used herein shall refer to you (the recipient of this
     letter), as well as any and all named defendants in this matter, its affiliates and/or subsidiaries, its
     employees, representatives and/or agents and officials, as well as any and all individuals
     responsible for the custody and control of the below information, including but not limited to
     those individual's administrative assistants, secretaries, agents, employees, information
     technology personnel and third-party vendors.

             You are directed from this point forward to prevent any "spoliation", defined as
     alteration, change, updating, periodic destruction of, editing or deletion of, any of the
     information which is set forth hereafter.

             If you cause any such alteration, destruction or change, directed or allow it to occur, you
     will be potentially charged with discovery rule violations for which sanctions may be imposed.
     Further, the Complaint may be amended to add purposeful and/or reckless or negligent
     destruction or spoliation of evidence. Finally, we may ask for specific instructions to the jury to
     find certain facts to your disadvantage by virtue of the destroyed or inaccessible evidence.


                          18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 5 of 59 PageID: 16


  July 20, 2021
  Page 2 of 3

  Electronically Stored Information

          In terms of electronically stored information, you are directed to prevent any destructive,
  alterative or other change to any web pages, virtual profiles or identities (including but not
  limited to Myspace, Facebook, Instagram, Pinterest, Twitter, Tumblr, Linlcedln, Google Plus+,
  Flickr, Vine, About.me, aslc.fin etc. or any other social media-based web profile or networking
  site account.), emails, voice messages, text inessages, instant messages or messaging systems,
  pertaining in any way to this controversy or to the parties or witnesses, recordings, digital
  recordings, media images and videos, temporary memory, memory sticks, portable memory
  devices, laptops or computers, CDs, DVDs, USB devices, databases, computer activity logs,
  internet browsing history (including cookies), network access and server activity logs, word
  processing files and file fragments, back-up and archival files, imaging and facsimile files,
  electronic calendar and scheduling program files and file fragments as well as any other contact
  and relationship management data (e.g., Outlook, ACT!), electronic spreadsheet files and file
  fragments, related to this matter. This includes a request that such information not be modified,
  altered or deleted as a result of data compression or disk fragmentation (or other optimizations
  procedures), which processes you are hereby directed to suspend until such time as that data can
  be preserved, copied and produced.

           You are directed not modify, alter or delete—or allow modifications, alterations or
  deletions to be made to—any such electronically stored information unless an exact replica or
  "mirror image" has been made and will preserved and made accessible for purposes of.discovery
  in this litigation and unless, in addition, an activity log of all document modifications already
  made to any electronically stored information is maintained.

         Electronic documents and the storage media on which they reside contain relevant,
  discoverable information beyond that which may be found in printed documents. Therefore, even
  where a paper copy exists, we will seek all documents in their electronic foi7n along with
  information about those documents contained on the media. We also will seelc paper printouts of
  only those documents that contain unique information after they were printed out (such as paper
  documents containing handwriting, signatures, marginalia, drawings, annotations, highlighting
  and redactions) along with any paper documents for which no corresponding electronic files
  exist.

          You are further directed to preserve and not destroy all passwords, decryption procedures
  (including, if necessary, the software to decrypt the files); network access codes, manuals,
  tutorials, written instructions, decompression or reconstruction software, and any and all other
  information and things necessary to access, view and (if necessary) reconstruct the electronic
  data we will request through discovery.

  Pauer Information

        Tn terms of paper information, you are directed to preserve any and all contracts and
 contract drafts, emails, memos and drafts of inemos, handbooks (past and present), policies (past
 and present) and drafts, employment files, pay stubs or duplicates, spreadsheets, lists, documents,




                  18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 6 of 59 PageID: 17


  July 20, 2021
  Page 3 of 3

  notes, correspondence, photographs, investigative information or other documents which pertain
  in any way to the controversy, parties or witnesses in this matter.

         Please be guided accordingly.

                                         Very truly yours,

                                  COSTELLO & MAINS, LLC

                            By:     /s/Drake P. Bearden, Jr.
                                      Drake P. Bearden, Jr.
  DBP/sp
  Enclosures
  cc:    Derrick Crumpler




                  18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 7 of 59 PageID: 18




  COSTELLO & MAINS, LLC
  By: Drake P. Bearden, Jr.
  Attorney I.D. No. 039202009
  18000 Horizon Way, Suite 800
  Mount Laurel, NJ 08054
  (856) 727-9700
  Attorneys for Plaintiff


    DERRICK CRUMPLER,                            :    SUPERIOR COURT OF NEW JERSEY
                                                 :    MERCER COUNTY - LAW DIVISION
                         Plaintiff,              ;
                                                 ;         C1V1L ACTION
    vs.                                          :
                                                 :
    PANOS BRANDS, LLC; STACY                     ;    DOCKET NO: MER-L-1409-21
    PETRIELLO; ANGEL DOE; and JOHN               ;
    DOES 1-5 AND 6-10,                           ;

                         Defendants.
                                                 ::   SUMMONS

  From The State of New Jersey to the Defendant Named Above:

          The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
  Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
  this complaint, you or your attorney must file a written answer or motion and proof of service
  with the deputy clerk of the Superior Court in the county listed above within 35 days from the
  date you received this summons, not counting the date you received it. (A directory of the
  addresses of each deputy clerk of the Superior Court is available in the Civil Division
  Management Office in the county listed above and online at http://www.judiciary.state.nj.us/pro
  se/10153 deptyclerklawref.pdf) If the complaint is one in foreclosure, then you must file your
  written answer or motion and proof of service with the Clerk of the Superior Court, Hughes
  Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer,
  State of New Jersey and a completed Case Information Statement (available from the deputy
  clerk of the Superior Court) must accompany your answer or motion when it is filed. You must
  also send a copy of your answer or motion to plaintiffs' attorney whose name and address appear
  above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
  you must file and serve a written answer or motion (with fee of $175.00 and completed Case
  Information Statement) if you want the court to hear your defense.

      If you do not file and serve a written answer or motion within 35 days, the court may enter a
  judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment
  is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
  the judgment.
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 8 of 59 PageID: 19




      If you cannot afford an attorney, you may call the Legal Services office in the county where
  you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-
  576-5529). If you do not have an attorney and are not eligible for free legal assistance, you may
  obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory with
  contact information for local Legal Services Offices and Lawyer Referral Services is available in
  the Civil Division Management Office in the county listed above and online at
  http://www.judiciary.state.nj.us/prose/10153 deptyclerklawref.pdf


                                                             /s/ Michelle M. Smith
                                                             Clerk of the Superior Court
  DATED: July 20, 2021

  Name of Defendant to be Served:             Panos Brands, LLC
  Address of Defendant to be Served:          Princeton South Corporate Center, Suite 160
                                              100 Charles Ewing Blvd.
                                              Ewing, NJ 08628
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 9 of 59 PageID: 20




  ATLANTIC COUNTY:                        LAWYER REFERRAL
  Deputy Clerk of the Supei-ior Court     (609) 345-3444
  Civil Division, Direct Filing           LEGAL SERVICES
  1201 Bacharach Blvd., First Fl.         (609) 348-4200
  Atlantic City, NJ 08401

  BERGEN COUNTY:                          LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court       (201) 488-0044
  Civil Division, Room 115                LEGAL SERVICES
  Justice Center, 10 Main St.             (201) 487-2166
  Hackensack, NJ 07601

  BURLINGTON COUNTY:                      LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (609) 261-4862
  Central Processing Office               LEGAL SERVICES
  Attn: Judicial lntake                   (800) 496-4570
  First Fl., Courts Facility
  49 Rancocas Road
  Mt. Holly, NJ 08060

  CAMDEN COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (856) 964-4520
  Civil Processing Office                 LEGAL SERVICES
  Hall of Justice                         (856) 964-2010
  1" Fl., Suite 150
  101 South 5`h Street
  Camden, NJ 08103

  CAPE MAY COUNTY:                        LAWYER REFERRAL
  Deputy Clerk of the Supeiior Court      (609) 463-0313
  9 N. Main Street                        LEGAL SERViCES
  Cape May Courthouse, NJ 08210           (609) 465-3001

  CUMBERLAND COUNTY:                      LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (856) 692-6207
  Civil Case Management Office            LEGAL SERVICES
  Broad & Fayette Streets                 (856) 451-0003
  P.O. Box 10
  Bridgeton, NJ 08302

 ESSEX COUNTY:                            LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (973) 622-6204
  Civil Customer Service                  LEGAL SERVICES
  Hall of Records, Room 201               (973) 624-4500
  465 Dr. Martin Luther I{ing Jr. Blvd.
  Newark, NJ 07102

  GLOUCESTER COUNTY:                      LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (856) 848-4589
  Civil Case Management Office            LEGAL SERVICES
  Attn: Intake                            (856) 848-5360
  First Fl. Court House
  Woodbury, NJ 08096

 HUDSON COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (201) 798-2727
 Superior Court, Civil Records Dept.      LEGAL SERVICES
 Brennan CourtHouse— 1 31 Floor           (201) 792-6363
 583 Newark Avenue
 Jersey City, NJ 07306
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 10 of 59 PageID: 21




  HUNTERDON COUNTY:                       LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (908) 735-2611
  Civil Division                          LEGAL SERVICES
  65 Park Avenue                          (908) 782-7979
  Flemington, NJ 08822

  MERCER COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (609) 585-6200
  Local Filing Office, Courthouse         LEGAL SERVICES
  175 S. Broad Street, P.O. Box 8068      (609) 695-6249
  Trenton, NJ 08650

  MIDDLESEX COUNTY:                       LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (732) 828-0053
  Middlesex Vicinage                      LEGAL SERVICES
  2"a Floor— Tower                        (732) 866-0020
  56 Paterson Street
  New Brunswick, NJ 08903

  MONMOUTH COUNTY:                        LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (732) 431-5544
  Court House                             LEGAL SERVICES
  71 Monument Park                        (732) 866-0020
  P.O. Box 1269
  Freehold, NJ 07728

  MORRIS COUNTY:                          LAWIER REFERRAL
  Deputy Clerk of the Superior Court      (973) 267-5882
  Civil Division                          LEGAL SERVICES
  Washington and Court Streets            (973) 285-6911
  P.O. Box 910
  Morristown, NJ 07963

  OCEAN COUNTY:                           LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (732) 240-3666
  Court House, Room 119                   LEGAL SERVICES
  118 Washington Street                   (732) 341-2727
  Toms River, NJ 08754

  PASSAIC COUNTY:                         LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (973) 278-9223
  Civil Division                          LEGAL SERVICES
  Court House                             (973) 523-2900
  77 Hamilton Street
  Paterson, NJ 07505

  SALEM COUNTY:                           LANVYER REFERRAL
  Deputy Clerk of the Superior Court      (856) 678-8363
  92 Market Street                        LEGAL SERViCES
  P.O. Box 29                             (856) 451-0003
  Salem, NJ 08079

  SOMERSET COUNTY:                        LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court       (908) 685-2323
  Civil Division                          LEGAL SERVICES
  P.O. Box 3000                           (908) 231-0840
  40 North Bridge Street
  Somerville, NJ 08876

  SUSSEX COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (973) 267-5882
  Sussex County Judicial Center           LEGAL SERVICES
  43-47 High Street                       (973) 383-7400
  Newton, NJ 07860
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 11 of 59 PageID: 22




  UNION COUNTY:                           LAWYER REFERRAL
  Deputy Clerk of the Superior Court      (908)353-4715
  P Fl., Court House                      LEGAL SERViCES
  2 Broad Street                          (908)354-4340
  Elizabeth, NJ 07207

  WARREN COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Supei-ior Court     (973)267-5882
  Civil Division Office                   LEGAL SERVICES
  Court House                             (973)475-2010
  413 Second Street
  Belvedere, NJ 07823
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 12 of 59 PageID: 23
        MER-L-001409-21 07/08/2021 9:15:45 AM Pg 1 of 12 Trans 9D: LCV20211607926




  COSTELLO & MAINS, LLC
  By: Drake P. Bearden, Jr.
  Attorney I.D. No. 039202009
  18000 Horizon Way, Suite 800
  Mount Laurel, NJ 08054
  (856) 727-9700
  Attorneys for Plaintiff


  DERRICK CRUMPLER,                                 : SUPERIOR COURT OF NEW JERSEY
                                                    : MERCER COUNTY - LAW DIVISION
                         Plaintiff,
                                                              CIVIL ACTION
  vs.

  PANOS BRANDS, LLC; STACY                          : DOCKET NO:
  PETRIELLO; ANGEL DOE; and JOHN                    :
  DOES 1-5 AND 6-10,
                                                    : COMPLAINT AND JURY DEMAND
                         Defendants



         Plaintiff, Derrick Crumpler, residing in the State of New Jersey, by way of Complaint

  against the Defendants, says:

                                        Preliminary Statement

         Plaintiff brings this suit the New Jersey Law Against Discrimination ("LAD") alleging

  disability discrimination and/or discrimination based on perceived disability, failure to

  accommodate and retaliation, and pursuant to the Family Medical Leave Act ("FMLA") for

  interference.

                                         Identification of Parties

         1.       Plaintiff Derrick Crumpler was, at all relevant times herein, a resident of the State

  of New Jersey and a former employee of Defendant Panos Brands, LLC.

         2.       Defendant Panos Brands, LLC was, at all relevant times herein, a corporation

  registered and operating in the State of New Jersey with its service of process address at
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 13 of 59 PageID: 24
        MER-L-001409-21 07/08/2021 9:15:45 AM Pg 2 of 12 Trans ID: LCV20211607926




  Princeton South Corporate Center, Suite 160, 100 Charles Ewing Boulevard, Ewing, New Jersey



          3.      Defendant Stacy Petriello was, at all times relevaiit herein, an employee of

  Defendant and a resident of the State ofNew Jersey and individually liable for the reasons

  outlined below.

          4.      Defendant Angel (last name unknown) was, at all times relevant herein, a resident

  of the State of New Jersey and individually liable for the reasons outlined below.

          5.      Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

  entities who, on the basis of their direct acts or on the basis of respondeat .supertor, are

  answerable to the plaintiff for the acts set forth herein.

                                          General AllelZations

          6.      Plaintiff began working for the company Walden Fa.rms in 2005.

          7.      In or around February 2017, Defendant Pano Brands acquired Walden Farms.

         8.      During the time Plaintiff worked for both Walden Farms and Defendant Panos

  Brands, Plaintiff worked as a Certified Forlclift Operator.

         9.       Plaintiff worked for both Walden Farms and Panos Brands without any incident

  until in or around November 2020.

          10.     On November 5, 2020, Plaintiff was involved in an automobile accident.

          11.     As a result of that accident, Plaintiff injured his ankle, knee, elbow, wrist, neck

  and lower back, and was required to go to the hospital.

          12.     As a result of the injuries Plaintiff suffered because of the accident, Plaintiff's

  doctor placed Plaintiff out on leave from his job.




                                                     PA
Case 3:21-cv-15732-FLW-TJB    Document 1-3 Filed 08/19/21 Page 14 of 59 PageID: 25
       MER-L-001409-21 07/08/2021 9:15:45 AM Pg 3 of 12 Trans ID: LCV20211607926




          13.    Plaintiff requested leave pursuant to the FMLA from Defendant, and was

  approved for that leave.

          14.    On or around January 25, 2021, Plaintiff received notification from his doctor that

  Plaintiff could return to work on February 1, 2021.

          15.    On January 25, 2021, Plaintiff sent a copy of the doctor's note allowing Plaintiff

  to return to work to Angel, the Plant Manager.

          16.    In addition to providing this document, while Plaintiff was out on medical leave,

  Plaintiff submitted his disability notes to Angel.

          17.    Angel repeatedly assured Plaintiff that Plaintiff's job would be there when

  Plaintiff was physically capable of returning to worlc.

          18.    On or around January 29, 2021, Defendant Petriello who is a Human Resources

  employee, contacted Plaintiff and told Plaintiff that his FMLA had run out.

          19.    Petriello told Plaintiff that he did not have a release date.

          20.    Plaintiff stated to Petriello that he did have a release date from his doctor, and was

  released to return to work on February 1, 2021.

          21.    Petriello stated that she would speak with Cathy and Angel and get back to

  Plaintiff.

          22.    Petriello then called Plaintiff back and told Plaintiff he could collect more

  disability and then collect unemployment.

          23.    Plaintiff asked if he was terminated and Petriello stated that at that point he was

  terminated.




                                                       3
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 15 of 59 PageID: 26
        MER-L-001409-21 07/08/2021 9:15:45 AM Pg 4 of 12 Trans ID: LCV20211607926




         24.      During the time Plaintiff worked for Defendant, up to including the date

  Defendant terminated Plaintiff, Plaintiff was capable of performing the essential functions of his

  job with an accommodation.

         25.      Plaintiff was disabled within the meaning of the LAD.

         26.      In addition or in the alternative, Defendants perceived Plaintiff as being disabled.

         27.      Plaintiff requested an accommodation because of his disability, in particular let

  Plaintiff be permitted to talce a medical leave of absence, and have Plaintiff s job return to

  Plaintiff after Plaintiff returned to work.

         28.      Defendants failed to provide Plaintiff with this reasonable accommodation, and

  instead, terminated Plaintiff after Plaintiff returned from his medical leave of absence.

         29.      Providing Plaintiff with the medical leave of absence would not cause an undue

  hardship to Defendants and the operation of their company.

         30.      A determinative or motivating factor in Defendants' decision to deny Plaintiff's

  accommodation and terminate Plaintiff was Plaintiff's disability.

         31.      In addition, or in the alternative, a determinative or motivating factor in

  Defendants' decision to deny Plaintiff's accommodation and terminate Plaintiff was Defendants'

  perception of Plaintiff was disabled.

         32.      The New Jersey Law Against Discrimination and EEOC guidelines clearly state

  that if an individual makes a request for an accommodation that the individual take a medical

  leave of absence, Defendants are required to return to the Plaintiff to the same position Plaintiff

  had prior to taking that leave of absence, unless doing so would cause an undue hardship to

  Defendants' business operations.
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 16 of 59 PageID: 27
        MER-L-001409-21 07/08/2021 9:15:45 AM Pg 5 of 12 Trans iD: LCV20211607926




          33.     Plaintiff was further a member of a protected class as an individual who advanced

  his rights under the LAD and making a request for a reasonable accommodation.

          34.     Subsequent to Plaintiff requesting the accommodation, Plaintiff was subjected to

  adverse employment actions including, but not limited to, being denied the accommodation and

  being terminated from his employment.

          35.     Defendants' conduct in failing to engage in the interactive process, failing to

  reasonably accommodate Plaintiff, and terminating Plaintiff's employment was undertaken by

  members of upper management and/or willfully ignored by members of upper management, was

  especially egregious, warranting the imposition of punitive damages.

          36.     Plaintiff is an "employee" as defined under the FMLA, and Defendants are an

  "employer" as it is defined under the FMLA.

          37.     At the time Plaintiff requested leave pursuant to the FMLA, Plaintiff was eligible

  for leave.

          38.     Defendants in fact, granted Plaintiff leave pursuant to the FMLA.

          39.     A determinative and/or motivating factor in Defendants' decision to terminate

  Plaintiff is because Plaintiff exercised his rights pursuant to the FMLA.

          40.     Individual Defendants Angel and Petriello were involved in the decision to

  terminate Plaintiff from his employment in retaliation for Plaintiff engaging in the protected

  conduct outlined above.

                                               COUNTI

                             Disability Discrimination Under the LAD

          41.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 40, as though fully

  set forth herein.
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 17 of 59 PageID: 28
       MER-L-001409-21 07/08/2021 9:15:45 AM Pg 6 of 12 Trans ID: LCV20211607926




          42.     The conduct set forth above constitutes discriminatioii based on disability aiid is

  the responsibility of Defendants in both compensatory and punitive damages.

          WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

  in the alternative, together with compensatory damages, including emotional distress and

  personal hardship, punitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

  fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

  promotion, and any other relief the Court deems equitable and just.

                                              COUNT II

                 Discrimination Based on Perception of Disability Under the LAD

          43.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 42, as though fully

  set forth herein.

          44.     The conduct set forth above constitutes discrimination based on perception of

  disability and is the responsibility of Defendants in both compensatory and punitive damages.

          WHEREFORE, Plaintiff demands j udgment against the Defendants jointly, severally and

  in the alternative, together with compensatory damages, including emotional distress and

  personal hardship, punitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

  fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

  promotion, and any other relief the Court deems equitable and just.

                                              COUNT III

                                     Retaliation Under the LAD

          45.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 44, as though fully

  set forth herein.
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 18 of 59 PageID: 29
        MER-L-001409-21 07/08/2021 9:15:45 AM Pg 7 of 12 Trans ID: LCV20211607926




          46.     Plaintiff engaged on protected activity pursuant to the LAD in making a request

  for a reasonable accommodation.

          47.     As a result of Plaintiff's protected activity, Plaintiff was subj ected to adverse

  employment actions as outlined about in Plaintiff s Complaint.

          WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

  in the alternative, together with compensatory damages, including emotional distress and

  personal hardship, punitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

  fees, equitable bacic pay, equitable front pay, equitable reinstatement, equitable instatement or

  promotion, and any other relief the Court deems equitable and just.

                                               COUNT IV
         Retaliation Under the LAD as to the Individual I3efendants Angel and Petriello

          48.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 47, as though fully

  set forth herein.

          49.     Plaintiff engaged in protected activity pursuant to the LAD in making a request

  for a reasonable accoinmodation.

          50.     As a result of Plaintiff's protected activity, Plaintiff was subj ected to adverse

  employment actions as outlined above in the Complaint.

          51.     Individual Defendants Angel and Petriello are liable as a"person" who took

  reprisal against Plaintiff for engaging in protected conduct under the LAD.

          WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

  in the alternative, together with compensatory damages, including emotional distress and

  personal hardship, punitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

  fees, equitable bacic pay, equitable front pay, equitable reinstatement, equitable instatement or

  promotion, and any other relief the Court deems equitable and just.
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 19 of 59 PageID: 30
        MER-L-001409-21 07/08/2021 9:15:45 AM Pg 8 of 12 Trans 9D: LCV20211607926




                                              COUNT V

                              Failure to Accommodate Under the LAD

          52.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 40, as though fully

  set forth herein.

          53.     Plaintiff made a request for a reasonable accommodation due to Plaintiff's

  disability under the LAD.

          54.     Defendants failed to provide Plaintiff with the reasonable accommodation in that

  Plaintiff was not permitted to return to the same position as before when Plaintiff went out on

  medical leave, but instead was terminated from his employment when Plaintiff was scheduled to

  return from leave.

          WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

  in the alternative, together with compensatory damages, including emotional distress and

  personal hardship, punitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

  fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

  promotion, and any other relief the Court deeins equitable and just.

                                              COUNT VI
                                    Retaliation Under the FMLA

          55.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 54, as though fully

  set forth herein.

          56.     For the reasons set forth above, Defendants unlawfully retaliated against Plaintiff

  in violation of the FMLA.
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 20 of 59 PageID: 31
        fVIER-L-001409-21 07/08/2021 9:15:45 AIVi Pg 9 of 12 Trans ID: LCV20211607926




           WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

   in the alternative, together with interest, cost of suit, attorneys' fees, enhanced attorneys' fees,

   equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

   promotion, liquidated damages as are permitted pursuant to the FMLA, and any other relief the

   Court deems equitable and just.

                                               COUNT VII

                                      Reauest for Eauitable Relief
           57.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 56 as though fully set

   forth herein.


           58.     Plaintiff requests the following equitable remedies and relief in this matter.


           59.     Plaintiff requests a declaration by this Court that the practices contested herein

   violate New Jersey law as set forth herein.


          60.      Plaintiff requests that this Court order the Defendants to cease and desist all

   conduct inconsistent with the claims made herein going forward, both as to the specific Plaintiff

   and as to all other individuals similarly situated.


          61.      To the extent that Plaintiff was separated from employment and to the extent that

   the separation is contested herein, Plaintiff requests equitable reinstatement, with equitable back

   pay and front pay.


          62.      Plaintiff requests, that in the event that equitable reinstatement and/or equitable

   back pay and equitable front pay is ordered to the Plaintiff, that all lost wages, benefits, fringe

   benefits and other remuneration is also equitably restored to the Plaintiff.
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 21 of 59 PageID: 32
       MER-L-001409-21 07/08/2021 9:15:45 AM Pg 10 of 12 Trans ID: LCV20211607926




         63.     Plaintiff requests that the Court equitably order the Defendants to pay costs and

  attorneys' fees along with statutory and required enhancements to said attorneys' fees.


         64.     Plaintiff requests that the Court order the Defendants to alter their files so as to

  expunge any reference to which the Court finds violates the statutes implicated herein.


         65.     Plaintiff requests that the Court do such other equity as is reasonable, appropriate

  and just.


         WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

  in the alternative, together with compensatoiy damages, punitive damages, interest, cost of suit,

  attorneys' fees, enhanced attorneys' fees, equitable back pay, equitable front pay, equitable

  reinstatement, and any other relief the Court deems equitable and just.



                                                COSTELLO & MAINS, LLC



                                                By:     /s/Drake P. Bearden, Jr.
  Dated: July 8, 2021                                      Drake P. Bearden, Jr.




                                                   10
Case 3:21-cv-15732-FLW-TJB   Document 1-3 Filed 08/19/21 Page 22 of 59 PageID: 33
                      07/08/2021
       MER-L-001409-21                   9:15:45 AM Pg 11 of 12 Trans ID: LCV20211607926




                              DEMAND TO PRESERVE EVIDENCE

          l.     All defendants are hereby directed and demanded to preserve all physical and

  electronic information pertaining in any way to plaintiff's employment, to plaintiff's cause of

  action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

  but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

  iinages, cache memory, searchable data, emails, spread sheets, employment files, memos, text

  messages and any and all online social or work related websites, entries on social networking

  sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

  and/or data and/or things andlor documents which may be relevant to any claim or defense in this

  litigation.

          2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

  appropriate adverse inferences.

                                                COSTELLO & MAINS, LLC


                                                By: /s/Drake P. Bearden, Jr.
                                                       Drake P. Bearden, Jr.


                                          JURY DEMAND

          Plaintiff hereby demands a trial by jury.

                                                COSTELLO & MAINS, LLC



                                                By: /s/Drake P. Bearden, Jr.
                                                       Drake P. Bearden, Jr.




                                                      11
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 23 of 59 PageID: 34
       MER-L-001409-21 07/08/2021 9:15:45 AM Pg 12 of 12 Trans ID: LCV20211607926




                                  RULE 4:5-1 CERTIFICATION

                 I am licensed to practice law in New Jersey and am responsible for the captioned

                 matter.

         2.      I am aware of no other matter currently filed or pending in any court in any

                 jurisdiction which may affect the parties or matters described herein.

                                               COSTELLO & MAINS, LLC



                                               By: /s/Drake P. Bearden, Jy:
                                                      Drake P. Bearden, Jr.



                              DESIGNATION OF TRIAL COUNSEL

         Drake P. Bearden, Jr., Esquire, of the law firm of Costello & Mains, LLC, is hereby-

  designated trial counsel.

                                               COSTELLO & MAINS, LLC



                                               By: /s/Drake P. Bearden, Jn.
                                                      Drake P. Bearden, Jr.




                                                  12
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 24 of 59 PageID: 35
           MER-L-001409-21 07/08/2021 9:15:45 AM Pg 1 of 1 Trans ID: LCV20211607926




                           Civil Case Information                                                       Statement

                                             _m                                               _         .   ....... . .... ..            __..... _ ..........
                                                                                                                                                      __...
         _ ._ s~: MERCER
 , Case Detail     __~_. _ _. ~ Civil Part Docket# L-001409-21...                              _.                                                               I

  Case Caption: CRUMPLER DERRICK VS PANOS                                      Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
  BRANDS, LLC                                                                  Document Type: Complaint with Jury Demand
  Case Initiation Date: 07/08/2021                                             Jury Demand: YES - 6 JURORS
  Attorney Name: DRAKE P BEARDEN JR                                            Is this a professional malpractice case? NO
  Firm Name: COSTELLO & MAINS, LLC                                             Related cases pending: NO
  Address: 18000 HORIZON WAY STE 800                                           If yes, list docket numbers:
  MT LAUREL NJ 080544319                                                       Do you anticipate adding any parties (arising out of same
  Phone:8567279700                                                             transaction or occurrence)? NO
  Name of Party: PETITIONER : CRUMPLER, DERRICK
  Name of Defendant's Primary Insurance Company                                Are sexual abuse claims alleged by: DERRICK CRUMPLER? NO

  (if known): Unknown


                                      ........ ._ . _..,. .. ,~   . . -~ _ .._._ ... . ._..   .._,_ .              _ .....      ,.~.,-
        TI3E II~I~~RAlATIOI\~ PROVIDED
                               ..~... ~. OiY THIS F01tlI CANI\t)T SE L~TRODL{CEI!`JNT()
                                                                       _.~     ___..    El~UE1~CE
                                                                                           ~~--- _.._._.,
                        ~CASE CHARACTERI5TICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? YES

  If yes, is that relationship: Employer/Employee

  Does the statute governing this case provide for payment of fees by the losing party? YES

  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:



  Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:



  Will an interpreter be needed? NO
            If yes, for what language:


  Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  07/08/2021                                                                                                          /s/ DRAKE P BEARDEN JR
  Dated                                                                                                                                Signed
  Case 3:21-cv-15732-FLW-TJB
          MER L 001409-21
                             Document 1-3 Filed 08/19/21 Page 25 of 59 PageID: 36
                            07/09/2021 4:37:29 AM Pg 1 of 1 Trans ID: LCV20211617124

MERCER COUNTY COURTHOUSE
CIVIL CASE MANAGMENT OFFICE
175 SOUTH BROAD ST P O BOX 8068
TRENTON          NJ 08650-0068
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 571-4200
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   JULY 08, 2021
                             RE:     CRUMPLER DERRICK VS PANOS BRANDS, LLC
                             DOCKET: MER L -001409 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON WILLIAM X. ANKLOWITZ

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      020
AT:   (609) 571-4200 EXT 74454.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: DRAKE P. BEARDEN
                                             COSTELLO 6 MAINS, LLC
                                             18000 HORIZON WAY STE 800
                                             MT LAUREL        NJ 08054-4319
ECOURTS
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 26 of 59 PageID: 37




  COSTELLO & MAINS, LLC
  By: Drake P. Bearden, Jr.
  Attorney I.D. No. 039202009
  18000 Horizon Way, Suite 800
  Mount Laurel, NJ 08054
  (856) 727-9700
  Attorneys for Plaintiff


  DERRICK CRUMPLER,                            ; SUPERIOR COURT OF NEW JERSEY
                                               ; MERCER COUNTY - LAW DIVISION
                            Plaintiff,         :
                                               ~     CIVIL ACTION
  vs.                                          ■
                                               :
  PANOS BRANDS, LLC; STACY                     : DOCKET NO: MER-L-1409-21
  PETRIELLO; ANGEL DOE; and JOHN               :
  DOES 1-5 AND 6-10,                             PLAINTIFF'S FIRST SET OF
                                               ; INTERROGATORIES DIRECTED TO
                            Defendants.        ; DEFENDANTS

          Kindly respond to the attached interrogatories and requests for production of documents
  within the time presci-ibed by Court Rule.

                                              COSTELLO & 1VIAINS, LLC


                                            By:    /s/Drake P. Bear•den, Jr.
                                                     Drake P. Bearden, Jr.
  DATED: July 20, 2021
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 27 of 59 PageID: 38




                                             DEFINITIONS

          Unless otherwise clearly indicated, the following words, as used herein, shall have the

  meaning shown:

          1.       "Person" or "persons" means all individuals and entities, including without

  limitation     individuals,   representative   persons,   associations,   companies,   corporations,

  partnerships, estates, public agencies, departments, divisions, bureaus and boards.

          2.       "Document" includes, without limitation, the original and each copy of each and

  any writing, email, entry on a social networking site (including, but not limited to, 'Twitter,'

  'Facebook, and 'Myspace,' text message, data file, evidence of indebtedness, memorandum,

  letter, correspondence, telegram, note, minutes, contract, agreement, inter-office communication,

  bulletin, circular procedure, pamphlet, photograph, study, notice, summary, invoice, diagram,

  plan, drawing, diary, record, telephone message, chart, schedule, entry, print, representation,

  report and any tangible items or thing of written, readable, graphic, audible, or visual material, of

  any kind or character, whether handwritten, typed, Xeroxed, photographed, copied, microfilmed,

  microcarded, or transcribed by any means, including, without limitation, each interim as well as

  final draft.

          3.      "Communication" means any and all written and non-written forms of expression

  or communication whether face-to-face, by telephone, in email, on or through a website, in text

  mail, in 'twitter,' 'Facebook,' 'Myspace' and similar social networking formats, in conference, by

  document, or otherwise. "Oral communication" means every communication other than written

  communication.

          4.      "Identify," when referring to a natural person, means to provide the following

  information:




                                                    2
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 28 of 59 PageID: 39




                 (a)    his/her full name and date of birth;

                 (b)    present or last known address;

                 (c)    the last date when such address was known or believed to be correct;

                 (d)    his/her present or last known business affiliation, title and occupation;

                 (e)    the extent to which, and the foundational information for, the claim that

                        the person is part of the litigation control group, or is represented by any

                        attorney or law firm representing any defendant.

         5.      "Identify," when referring to a corporation, means to provide the corporation's

  full name, each state in which it is incorporated, and the address of its principal place of

  business, and to identify every person who owns or controls more than 10% of the common

  stock of such corporation and state the percentage of such stock he/she owns.

         6.      "Identify," when refeiring to an entity other than a natural person or corporation

  (e.g., association, partnership, limited partnership, etc.) means to provide an official name or

  designation of each such entity and the address of its principal place of business, and to identify

  every person who owns more than 10% of the equity interests of such entity and to state the

  percentage interest of equity he/she owns.

         7.      "Identify," when referring to any document, means to:

                 (a)    state its date;

                 (b)    state its name or title (if any);

                 (c)    state the type of document (e.g., letter, memorandum, telegram, etc.);

                 (d)    describe its general subject matter and contents;

                 (e)    identify its author or originator and its addressee, if any, and all persons to

                        whom copies of the document were to be or have been sent;




                                                    3
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 29 of 59 PageID: 40




              (f)   identify its present location and custodial; and

              (g)   if the document is no longer in your possession, identify its last known

                    custodian, describe the circumstances under which it passed from your

                    control to that person and identify each person having knowledge of such

                    circumstances andlor the present location of the document.

        8.   "Identify," when referring to an oral communication, means to:

              (a)   state the date and means of each oral communication;

              (b)   state the place where each oral communication occurred;

              (c)   identify each person participating in or listening to each oral

                    communication;

              (d)   identify each person(s) present at the time of each oral communication;

             (e)    if the oral communication was by telephone;

                    (1) identify the place where each person participating in the call was

                        located at the time of the call;

                    (2) state the telephone number of every telephone used by every

                        participant in the call;

             (f)    summarize the substance of each oral communication; and

             (g)    identify every document that is a transcript of or otherwise sets forth,

                    summarizes, relates, or refers to each oral communication.

        9.   "Identify," when referring to any written communication, means to:

             (a)    identify each person making or receiving each written communication;

             (b)    identify each document that contains, sets forth, or constitutes or relates or

                    refers to each written communication; and




                                                   4
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 30 of 59 PageID: 41




                 (c)      summarize the substance of each written communication.

          10.    The term "identify" as used herein in connection with an "act" means:

                 (a)      state the date and place of the act;

                 (b)      state the person actiiig, the person for whom the act was performed, the

                          person against whom the act was directed, and those present when the act

                          was performed; and

                 (c)      describe in detail the act.

          11.    "Defendant" means each and any of the defendants in this action, including every

  individual defendant, whether acting in his/her individual capacity or as agent for another, and

  every predecessor and successor in interest to every corporate defenda.nt, and every director,

  officer, employee, and agent and any other representative acting on behalf of any defendant.

         12.     "Plaintiff' means any and/or all plaintiffs in this action, and every director,

  officer, employee, and agent and any other representative acting on its behalf.

         13.     "Relevant time period" means the period from one year prior to any event alleged

  in the Complaint filed herein to the date these interrogatories are answered.

         14.     The word "act" as'used herein includes acts of every kind and description.

         15.     The word "complaint" as used herein refers to the complaint filed on behalf of

  plaintiff commencing the instant action or any amended complaint(s) filed thereafter.

         16.     The conjunctions "and" and "or" as used herein shall be interpreted conjunctively

  and shall not be interpreted disjunctively to exclude any information othei-wise within the scope

  of any interrogatory.

         17.     The word "date" as used herein means the exact day, month and year, if

  ascertainable, or, if not, your best approximation thereof.




                                                        5
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 31 of 59 PageID: 42




          18.     The word "describe" as used herein means to state the date and identify the

  persons involved in the transaction, communication, event or occurrence in question, and to state

  the nature and subject matter of the transaction, communication, event or occurrence in question.

          19.    The term "describe in detail" as used herein means:

                 (a)     describe fully any reference to underlying facts, if possible, rather than

                         just by ultimate facts or conclusions of fact or law; and

                 (b)     particularize as to:

                         (1)     time;

                         (2)     place; and

                         (3)     manner.

         20.     As used herein, any reference to any corporate entity shall be deemed to include

  that corporate entity or any predecessor, successor or affiliated corporate entity.

         21.     As used herein, the term "advice" shall mean any demand, suggestion, opinion,

  indication or requirement that any person(s), partnership, corporation, or other entity take any

  action or refrain from talcing any action.

         22.     The terms "identify" or "describe" as used herein in connection with the term

  "advice" means:

                 (a)     state the date and place the advice was given;

                 (b)     state to whom the advice was given, by whom the advice was given and

                         all persons present when the advice was given;

                 (c)     the substance of the advice, recalling the exact words to the extent

                         possible;

                 (d)     if the advice was wholly or partly comprised of oral communications, or




                                                    6
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 32 of 59 PageID: 43




                       resulted 'ui any oral communications, identify all such communication;

                (e)    if the advice was wholly or partly written or reduced to writing, or resulted

                       in the production of any written documents, identify all said documents or

                       documents where said advice was written or in which said advice was

                       reduced to writing.

         23.    The terms "agreement" and "contract" as used herein shall be interchangeable and

  shall both be construed to have their broadest meaning. The terms "identify" as used herein in

  connection with an "agreement" means:

                (a)    if the agreement is claimed to have been express and in writing, so state:

                       and

                       (1)    identify the documents alleged to comprise the agreement;

                       (2)    identify the persons who were parties to the agreement, and in the

                              case of a person or persons other than an individual, furnish the

                              name and address of the individual purporting to act for such

                              person or persons; and

                       (3)    set forth the subject matter of the agreement.

                (b)    if the agreement is claimed to have been express or oral, so state, and

                       (1)    furnish the date and place of each conversation comprising the

                              agreement;

                       (2)    furnish the name and address of the individual engaging in each

                              conversation, the date and place of which is furnished in the

                              answer to (1) hereof;

                       (3)    identify the person for whom each individual listed in (2) hereof is




                                                 ~
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 33 of 59 PageID: 44




                            alleged to have acted; and

                    (4)     set foi-th the substance of the agreement.

              (c)   if the agreement is claimed to have been express and partly in writing and

                    partly oral, so state; and

                    (1)     as to the written part, furnish the information requested in 23(a)

                            hereof; and

                    (2)     as to the oral part, furnish the information requested in 23(b)

                            hereof;

              (d)   if the agreement is claimed to be implied from acts, so state; and

                    (1)     identify each act-giving rise to the inference of an implied

                            agreement.

              (e)   if the agreement is claimed partly to be implied from acts and partly to

                    have been in writing, so state; and

                    (1)     as to the implied part, furnish the information requested in 23(d)

                            hereof; and

                    (2)     as to the written part, furnish the information requested in 23(a)

                            hereof.

              (f)   if the agreement is claimed partly to be implied from acts and partly to

                    have been oral, so state; and

                    (1)     as to the implied part, fiu-nish the information requested in 23(b)

                            hereof; and

                    (2)     as to the oral part, furnish the infoi7nation requested in 23(b)

                            hereof.




                                                 8
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 34 of 59 PageID: 45




                 (g)     if the agreement is claimed partly to have been implied from acts, partly to

                         have been in writing, and pailly to have been oral, so state; and

                         (1)    as to the implied part, furnish the information requested in 23(d)

                                hereof;

                         (2)    as to the written part, furnish the information requested in 23(b)

                                hereof; and

                         (3)    as to the oral part, furnish the information requested in 23(b)

                                hereof.

         24.     As used herein, the terms "defendant," "you," "your" or "yourself' refer to the

  answering defendant or any agent or employee of the answering defendant.

         25.     As used herein, "state the basis" or "state the manner" means to describe fully all

  of the facts which you believe support your position or contention, to identify each factor

  considered by you when arriving at such position or contention, and to state why each such

  factor was (or was not) relied upon by you in arriving at such position or contention.

         26.     As used herein, the term "employee" shall include an agent, director, officer, or

  any person who performs services for remuneration for any person, partnership or corporation.

         27.     As used herein, "including" is defined to mean "including but not limited to."




                                                   9
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 35 of 59 PageID: 46




                                          INSTRUCTIONS

         1.      All answers should be based upon all information available to the answering

  party, including its agents, within the meaning of R.4:17-4

         2.      All answers should be supplemented or amended in accordance with the

  requirements of R. 4:17-7.

         3.      If any information or document is omitted or withheld from an answer by reason

  of a claim of privilege, the answer should describe such information or document with sufficient

  specificity to establish the basis of the privilege and should state all factual and legal bases for

  the allegation that such information or document is privileged.

         4.      Unless othei-wise clearly specified, all interrogatories refer to the relevant time

  period as defined above. If an answer varies dui-ing the relevant time period, all the various

  answers for the relevant time period should be given, with a specification of the portion of the

  relevant time period to which each such answer applies.




                                                  10
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 36 of 59 PageID: 47




                                         INTERROGATORIES

          l.     Set forth a complete job history of each plaintiff, setting forth dates of hire and/or
  separation, promotion, job title change, job description change, benefits change and/or
  compensation change. Also include any and all documentation and factual information relating
  to bonus items or income during employment.

          2.      'Identify' each person who has knowledge or relevant information concerning:

                  (a)     any claim of the plaintiff(s);

                  (b)     any defense offered in the answer;

                  (c)    any fact relating to plaintiff s/plaintiffs' personal life, personal activities,
  personal relationships or work relationships, internet activities, hobbies or interests;

                (d)     any fact or information relating to plaintiff's/plaintiffs' medical
  information. Set forth a summary of the factual information you believe the person possesses;

                   (e)     the reason plaintiff(s) is/are no longer employed by defendant, if that be
  the case, as well as the communications, decisions and deliberations concerning the
  plaintiffs'/plaintiffs separation from employment.

          For purposes of this interrogatory, by "identify" we request that you observe the
  Instructions given heretofore, and that you also provide: supply that person's employment
  relationship to you, including date of hire and/or separation, if applicable, job title held, the
  person's addresses (residential and business), cell phone numbers, home numbers, work
  numbers, social security numbers and dates of birth, if you know them, and how the person came
  to possess the information requested in this interrogatory.

          If you contend that any individual identified in response to this interrogatory is a member
  of the "litigation control group" of the answering party—as defined by RPC 1.13(a), and as
  defined in Michaels v. Woodland, 988 F.Supp. 468, 472 (D.N.J. 1997}--and/or is so closely
  associated with the answering party that it, for legal purposes, is the answering party, his/her
  contact information need not be supplied. Instead, you may state that the person may be
  contacted through counsel for the answering party and state whether or not answering counsel
  will supply that person for deposition pursuant to a notice to take deposition.

          3.    For each individual identified in response to interrogatoiy number 2 above, set
       in
  forth detail the knowledge or infoimation that you believe he/she possesses.

         4.       For each plaintiff who is no longer employed by your company:

                 (a)      set forth when and how the employrnent relationship ended;




                                                     11
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 37 of 59 PageID: 48




                  (b)     identify each person who participated in the decision to end the
  relationship, setting forth the nature and extent of his/her involvement in the determination
  and/or execution or enforcement of the decision; and

                  (c)   set forth any and all facts or knowledge pertinent to the separation of
  plaintiff from answering defendant's employment.

         5.       If you are aware of any information that you contend was false or misleading in
  the application materials or application or hiring process for any plaintiff, identify and attach all
  documents relating to same and supply a complete factual recitation of the information.

          6.      For each plaintiff that you contend did his/her job in a less than satisfactory
  manner, committed an act of misconduct or negligence associated with his/her job, or performed
  his/her job in a manner necessitating any formal or informal discipline, set forth in complete
  factual detail all such facts and information relating to that contention, and identify each person
  who possesses knowledge of each such fact or information.

          7.      Has the answering defendant ever been named in any administrative complaint in
  the New Jersey Division of Civil Rights (or any other state civil rights agency), in the EEOC, or
  in any state court or any federal court in which it was alleged that the answering defendant
  violated any of the statutes or doctrines set forth in plaintiff's complaint in this action, during the
  seven (7) year period preceding the filing of this action? If so, set forth for each such action
  and/or lawsuit:

                  (a)     the docket, claim or tracking number assigned to the matter;

                  (b)    the name of any attorney representing any plaintiff and/or complaining
                         puty;

                 (c)     the current status of the matter;

                 (d)      the allegations contained in the complaint;

                 (e)     whether it was resolved, the manner and date of resolution; and

                 (f)     identify and attach all documents relating to same.

         An action or coinplaint should be included in this response if it was still in progress on
  any day within seven (7) years of the filing date of plaintiff's complaint even if it was filed more
  remotely than (7) years prior to the filing date of plaintiff's complaint.

          By "statutes or doctrines in plaintiffs complaint," this question seelcs information which
  pertains to claims which are, legally, substantially similar in nature to those presented by each
  plaintiff in this action. Where a statute allows for more than one type of theory, e.g., the New
  Jersey Law Against Discrimination or Title VII of the Civil Rights Act, the question pertains to
  the specific theory(ies) advanced by plaintiff, i.e., sex, race, age, disability, etc.



                                                    12
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 38 of 59 PageID: 49




          8.      For each person identified in plaintiff's complaint as having committed, ratified,
  ignored complaint of, participated in or incited an illegal act, 'identify that person by supplying
  his/her full name, date of birth, addresses, phone nuinbers, present employment status and
  identify and attach a complete copy of that person's disciplinary file.

           9.      State whether or not the answering defendant has any insurance which may cover
  any part or all of the loss attributable to any theory or claim that plaintiff has advanced. If so, set
  forth the agency, the po.licy number and any claims numbers attendant to any claim the plaintiff
  has advanced. Identify and attach any declarations or other coverage documents, as well as any
  letters or reservation of rights or any other correspondence concerning the invocation of the
  policy and/or a response to said invocation.

         10.     Identify and attach any documents relating to any statements, summaries of notes
  of conversations regarding statements, or other infonnation which pertains in any way to any
  communication with nonparties concerning the facts alleged in plaintiff's complaint or any
  defense.

          11.    For each individual with whom any servant, agent, employee or representative of
  answering defendant has had communication regarding the plaintiff after plaintifFs employment
  ended, identify the individuals concerned on both ends of the communication, including names,
  addresses and telephone numbers, present relationship to defendant, and set forth in detail the
  nature and extent of the communication, why it occurred, when it occurred, how it occurred and
  the substance of each communication.

         12.     Identify and attach any information possessed by the defendant or any servant,
  agent or employee of the defendant, including counsel, concerning or representing any virtual,
  web-based or social networking site (including, but not limited to, Twitter, Facebook and
  Myspace) in which plaintiff took part, made one or more entries or postings, or which is in any
  way attributable to the plaintiff.

          13.     For each defendant, whether a corporation or entity or an individual, and for each
  individual identified in the complaint, identify each and every social networking site participated
  in by said person or entity for any portion of the three-year period up to and including the filing
  date of plaintiff's complaint and up to and including the present. Your answer should include the
  "public" or online identity for social networking sites, such as Facebook, Myspace, Friendster,
  Twitter, linkedin.com, match.com, e-Harmony.com, classmates.com and any similar social
  networking sites. Identify the site and the public identity that you use. You are directed to
  preserve and protect all content on same that you have posted and/or that others have
  posted and not to delete, alter or erase any of said material. Notice to your attorney
  through this interrogatory is construed as notice to you, and we call upon your attorney to
  advise you immediately of same.

          14. Have you retained an expert witness as to any issue in this case for the purpose of
  giving testimony at trial? If so, provide the expert's name and area of putative expertise, attach
  his/her CV and any report from said expert.




                                                    13
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 39 of 59 PageID: 50




          15.     Please identify the proper and full name of the corporate employer of plaintiff
  and/or each and every plaintiff in this matter. Provide its address, the address out of which
  plaintiff was employed if different and provide detailed information about its relationship to any
  and all other known defendants.

          16.   In the event that there is a claimed discharge in this matter, list each and every
  position which plaintiff should have:

                 (a)     Applied for after their employment relationship ended with defendants;

                 (b)     For which the plaintiff was qualified but did not apply;

                  (c)     For each position listed in A and B, list all pertinent information about the
  position, including, but not limited to, the company or employer name, the specific position or
  positions of said company, why you believe the plaintiff was qualified, what information you
  have that the plaintiff did not apply, what information you have indicating why the plaintiff did
  not apply, any other information that you believe mitigated against plaintiff obtaining the
  position, whether plaintiff applied or not.

         17.      Set forth the name, address, job title (if any), Social Security number, date of birth
  and driver's license identification number of any and all parties to this case and of any and all
  individuals contributing to the answers to these interrogatories.

          18.    If defendant is a business, set forth the names of any and all businesses of which
  the defendant either owns an interest of stock or which own an interest of stock of the defendant.

          19.    Attach the profit and loss statements and/or corporate or business tax returns with
  all schedules and attachments of the defendant for the last five (5) years.

          20.    Set forth the name and address of any and all tax preparers, accounting firms,
  financial planners, financial advisors, or other financial professionals with whom the defendant
  has consulted in the last five years and if a business name was given, give the particular names of
  the individuals at that business with whom the defendant has dealt, individually.

          21.      For any individual defendants, attach and include personal tax returns and/or joint
  tax returns if the individual is married, for the last five (5) years, along with all schedules and
  attachments.

          22.     If an individual, set forth your current weekly gross salary and state whether or
  not there are any current liens or wage executions on your salary.

          23.     If you are an individual and you owe either child support or alimony payments
  currently, identify the Court and docket number which generated the obligation.

         24.      If you owe back child support or alimony or you are in arrears, state the amount
  that you are in arrears.



                                                   14
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 40 of 59 PageID: 51




          25.    Set forth detailed information for each of the following and attach the last two
  receipts or cancelled checks for each of the following obligations:

                 (a)     Mortgage or rent payments;

                  (b)    Car payments;

                  (c)    Personalloans;

                  (d)    Credit card payments (all);

                  (e)    Business loans, if personally paid;

                  (f)    Anears tax payments;

                  (g)    Arrears child support or alimony payments;

                  (h)    Any other fixed financial obligation other than a utility payment.

          26.     Set forth each and every source of funds that you regularly receive either monthly,
  quarterly, semi-annually or annually, including but not limited to annuities, social security
  benefits, disability benefits, welfare benefits, stock dividends, investment returns, sti-uctured
  personal injury settlements, subsidies, whether personal or governmental, wages, commissions,
  salary, bonuses, advances, misc. income, etc. Identify and attach transmission documents for the
  last four of each type of responsive payment or income.

           27.    Set forth each and every tangible asset that is owned by the individual or business
  and set forth the information requested below. These tangible assets specifically include but are
  not limited to jewelry, furs, collectibles, crystal, valuable collections (comic books, statuettes,
  dolls, stamps, coins, baseball cards, memorabilia, etc.), real estate, boats, automobiles,
  motorcycles, aircraft, other water craft, antiques, artwork, etc.

                 (a)    When it was acquired;

                 (b)    If anyone else owns it jointly or in common;

                 (c)    Its last appraised value, if known;

                (d)     If any money is owed by you to maintain ownership or whether the
  ownership is now fee simple.

         28.   Set forth any judgments entered against you, the date they were entered, the
  docket number for the judgment, the creditor and the amount of the judgment.




                                                  15
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 41 of 59 PageID: 52




         29.     Set forth detailed information regarding any stocks, bonds, business interests,
  business assets, security instruments, notes or mortgages that are held by you and their cui-rent
  worth or the amount that is owed.

           30.    Specify the gross income and net worth of the defendants for each year for the last
  five years and including year to date. Attach all annual reports and tax returns for the
  defendants, as well as all profit and loss statements for each of the last five years. Attach also a
  list of all monetary and physical assets owned by the defendants and whether or not they are
  encumbered and to what degree.

         31.      If you are a public entity, and you have objected, in whole or in part, by reason of
  inapplicability, to any of the preceding fourteen questions, please provide the following
  information:

                 (a)     Please attach any profit and loss and/or annual budget statements for the
  entity, along with any tax returns for the entity, for the past five years;

                  (b)    Please set forth the name and address of any and all tax preparers,
  accounting firms, financial planners, financial advisors and financial professionals with whom
  the defendant public entity has consulted in the last five years and if a business name is given,
  give the particular names of the individuals at that business with whom the entity has dealt,
  individually;

                  (c)    Please provide the source of all funding provided to the entity on an
  annual basis, including any funding which is on a greater than annual or less than annual basis,
  such as monthly, and disclose the particular source of the funding and the amounts of the
  funding, by period, for the last five years;

                (d)     Attach any documents verifying the description, address and current
  market value of any real property owned in whole or in part by the entity;

                 (e)     Set forth any judgments entered against the entity, the date they were
  entered, the docicet number for the judgment, the creditor and the amount of the judgment.

          32.     Set forth each complaint by plaintiff and/or by any other person (to the extent that
  such complaint referred to, involved, or was on behalf of plaintiff) alleging any discriminatory,
  retaliatory or harassing act(s). For each such complaint:

                 (a)     state whether the complaint was made orally or in wi-iting;

                 (b)     identify and attach any documents relating to it;

                 (c)     set forth how the complaint was received, when and by whom.

         To the extent that any investigation or follow up took place as a result of any complaint
  responsive to this interrogatory, set forth how much time passed between the receipt of the/each



                                                   16
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 42 of 59 PageID: 53




  complaint and the start of the investigation or other response. To the extent any investigation
  took place, set forth how long the investigation took place and how the plaintiff was made aware
  of the results of said investigation, by whom and in what foi•mat. Identify and attach any
  documents relating to said investigation(s).

          33.     Set forth the name of each person who conducted, was interviewed by,
  participated in and/or reviewed materials pertinent to, any investigation conducted by answering
  defendant as a result of any complaint made by plaintiff, in which plaintiff alleged any wrongful
  act identified in the allegations of plaintiff's complaint in this action. For each individual
  identified:

                 (a)     set forth in complete factual detail the extent and nature of the
  participation of each such individual;

                 (b)     each individual's relationship to the answering defendant;

                 (c)    whether each individual is a member of the defendant's litigation control
  group and if defense counsel will produce each individual by notice of deposition;

                  (d)     for every individual who will not be produced by notice of deposition, set
  forth his/her date of birth, residence address, business address and all known telephone numbers;

                (e)    set forth the training and education of the individual, to the extent that the
  individual conducted and/or maiiaged and/or supervised any investigation, on how to
  conduct/manage/supervise such investigation;

                  (f)     identify and attach any and all documents referring or relating to any
  investigations identified and/or discussed in the answer to this intei-rogatory;

                 (g)     identify and attach any and all documents referring or relating to the
  training or education referenced in response to sub-part (e) above; and

                 (h)     identify and attach any and all documents referring or relating to the
  process and procedure by which the individual conducted/managed/supervised said
  investigation(s), and;

          34.     To the extent that any investigation was conducted in connection with, relating to
  or referencing any complaint the plaintiff identifies in his or her complaint in this action, set
  forth the results of the investigation and identify and attach any documents relating to same. To
  the extent that anyone was disciplined, formally or informally, provide full factual information
  relating to same.

         35.      State the expert's name, practice address, home address, date of birth and attach a
  copy of his or her most recent curriculum vitae or resume.




                                                   17
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 43 of 59 PageID: 54




          36.     Supply a list of each and every matter in which the expert has authored an expert
  report in the last five years, include the following information for each matter.

                (a)    The case name and docket number, County of venue if applicable, or
  claim number, administrative file number (for example, DCR or EEOC) if not filed in Superior
  or Federal Court;

                 (b)     The name and business addresses of all counsel involved in the matter;

                (c)     For whom the expert authored the report, plaintiff or defendant, and if
  more than one plaintiff or defendant was involved in the case, state which;

                 (d)     Attach a copy of that report.


         37.     Set forth a list of each matter in which the expert has provided deposition
  testimony in the last five years. Include the following:

                (a)    The case name and docicet number, County of venue if applicable, or
  claim number, administrative file number (for example, DCR or EEOC) if not filed in Superior
  or Federal Court;

                 (b)     The name and business addresses of all counsel involved in the matter;

                 (c)      For whom he or she authored the report, plaintiff or defendant, and if more
  than one plaintiff or defendant was involved in the case, state which.

          38.     Set forth a list of each matter in which the expert has provided trial testimony in
  the last five years. Include the following:

                (a)    The case name and docicet number, County of venue if applicable, or
  claim number, administrative file number (for example, DCR or EEOC) if not filed in Superior
  or Federal Court;

                 (b)     The name and business addresses of all counsel involved in the matter;

                  (c)    For whom you authored the report, plaintiff or defendant, and if more than
  one plaintiff or defendant was involved in the case, state which.

          39.    Set forth a breakdown of income derived from expert witness work in the last five
  years as follows:

                 (a)     The amount received by either the answering witness or the answering
  witness' business if witness' income is not divisible from the income of the business, to the
  extent that such amounts were received from parties, their attorneys, insurance companies or
  other agents for the putpose of authoring expert reports for each year in the last five years;



                                                   18
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 44 of 59 PageID: 55




                (b)      The amount received by the answering expert and/or their business if the
  expert's income is not divisible from the business fiom parties, their attoineys, insurance
  companies or other agents for the purpose of deposition testimony in the last five years;

                  (c)    The amount received by the answering expert and/or their business if the
  expert's income is not divisible from the parties, their attorneys, insurance companies or other
  agents for the purpose of in-court, videotaped or live testimony in the last ten years;

                  (d)    Attach a true and correct copy of all schedules and/or tax returns
  substantiating the income derived from expert witness work in the last ten years.

           40.    Set forth in percentages the approximate number of occasions that the expert has
  served in the capacity of an expert for plaintiff and in the capacity of an expert for defendant for
  the last ten years.

         41.     Set forth for each publication authored or co-authored in the last twenty years;

                 (a)     The publication, issue number, year, edition or volume in which the article
  appears;

                 (b)     The names of any co-authors applicable;

                 (c)      The subject area concerned with the authored pieces via description of the
  authored piece (i.e., chapter in a treatise, article in a journal, etc.)

         42.     Set forth in detail any professional standards, charts, laws, regulations,
  ordinances, statutes or other authorities upon which you rely in whole or in part in rendering
  your opinions. Set forth each in detail, citing its source.

          43.     Identify and attach each anti-discrimination, anti-retaliation, equal employment,
  anti-harassment and/or CEPA/Whistleblower policy maintained by the defendant in the seven (7)
  year period prior to the filing date ofplaintiffls complaint in this action. Set forth in complete
  detail how, where, and in what form, and how often, the policy has been distributed to employees
  and/or posted for the benefit of employees. For any and all event(s), lecture(s), meeting(s),
  presentation(s) or training event(s) during the seven (7) year period prior to the filing of the
  complaint in this action at which each such policy was discussed, either at the employer's place
  of business or another location, set forth complete factual information regarding each such event.
  To the extent that, during this period, any responsive policy has been altered, amended or
  changed, set forth each version, and why the change took place.

         NOTE: "Employment" should be read to include status as an alleged independent
  contractor, in which case each question relates to that relationship.

         44.     Is defendant aware of any medical situation or condition, illness or injury
  (whether temporary or permanent) pertaining to the plaintiff? If so, please provide all factual
  information regarding same, including, but not limited to: What you understand the medical



                                                   19
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 45 of 59 PageID: 56




  condition, illness or injury to be; The mechanism by which defendants, through its servants,
  agents or employees became aware of it; Which setvants, agents or employees of the defendant
  are aware of it; When they became aware of it; Identify and attach all documents relevant to the
  information, including all medical documents, internal memos, correspondence, emails, letters,
  memos, diaries and journals relating to or in any way mentioning the medical condition, illness
  or injury and state whether defendant will admit that the injury, illness or condition comes within
  the definition of "disability," "illness," "injury," "permanent medical condition," "temporary
  medical condition," or other term rendering the condition, injury or illness amenable to assertion
  of jurisdiction under the New Jersey Law Against Discrimination's provisions relating to
  disability.

          45.    Was a request to accommodate any illness, injury or condition ever made by the
  plaintiff?

          46.     If so, provide full factual information regarding each such request, including, but
  not limited to: Whether it was made orally or in writing; When it was made; To whom it was
  made; Whether you claim that the request was made other than in full accord with any written or
  unwritten policy relating to such requests and you so claim, identify the oral or written policy to
  which such requests should have been acconunodated or subject; Attach copies of same if it is in
  writing and explain which part of or provision of the policy was violated by the plaintiff in the
  manner in which he/she made their request for accommodation; State if the accommodation
  granted; If it was granted, explain in what manner the accommodation was granted; If it was not
  granted, explain the reasons why it was not and what factual and/or legal analysis went into the
  decision not to grant the request; Identify and attach all documents relating to the evaluation
  and/or decision making process relating to the request for accommodation; and if you contend
  that the request could not be "reasonably" accommodated, explain why you contend this is so.

          47.     List the naine, field of inedical attention, current address if known and particular
  staffperson if known, of each and every medical provider or medical office about which you
  have knowledge that plaintiff received treatment, care, diagnostic evaluation or therapy. Also
  identify and attach any and all documents relevant to this knowledge in your possession.

          48.    Do you contend that plaintiff's performance of his/her job was at any time
  impaired, partially or fully, by any medical condition, disability, illness or disease? If so,
  factually explain this contention in detail.

          49.     Do you contend that plaintiff's performance of any job which was requested by
  him or her by way of reasonable accommodation would have been at any time impaired, partially
  or fully, by any medical condition, disability, illness or disease of the plaintiff? If so, factually
  explain this contention in detail.

          50.      Explain any and all written and oral communications initiated by any servant,
  agent or employee of the answering defendant toward the plaintiff for the purposes of opening a
  dialogue regarding the extension of a reasonable accommodation in regard to any condition,
  disability, illness or disease or which the defendant was aware or of which plaintiff contends the
  defendant was aware or should have been aware.



                                                   20
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 46 of 59 PageID: 57




          51.    If defendant maintains a policy regarding, has ever maintained a policy regarding,
  or allows or has ever allowed in the five years previous to the filing of the complaint in this
  matter, a"work from home" or other remote work practice, such as VPIV or "PC Anywhere"
  remote computer control, identify and attach any and all policies, guidelines in applying same,
  portions of employee files relevant to the application of that policy to them (allowing or
  disallowing). If plaintiff has claimed that such a request was made by him or her and either not
  given or wrongfully allowed or administered, identify and attach all documentation relating to
  same.

          52.      Does the defendant maintain, or is the defendant a beneficiaxy of, any
  endorsement in, or policy of, insurance, which provides any measure of reimbursement or cost
  off-setting, either on a per annum or claims arising basis, for any need to "reasonably
  accommodate" an employee's disability in relation to that employee's employment. Such
  endorsements and/or policies might emerge from, relate to, or be a part of, any long-term or
  short-term disability policy or benefit offered by the employer. In the event that the answer to
  this question is anything other than an unqualified "no," explain the endorsement and/or
  coverage, and attach a copy of all relevant documents.

         53.    Please designate one or, if necessary, more than one representative of your
  company by name and job title who is in the best position to discuss and testify at deposition
  about your company's electronic data storage practices.

          54.     State whether or not any electronic data has been erased or deleted respecting the
  plaintiff in this lawsuit, the plaintiff's claim, the plaintiff's employment, the plaintiff's
  contractual interactions with you or any other information relating to the plaintiff or the
  plaintiff's claim since you became aware of the intention of the plaintiff to make a claim (either
  having received a letter from the plaintiff stating such claim, having received a letter from
  counsel stating such claim, having received word that charges had been filed with a state or
  federal agency, a regulatory body or that suit had been filed in a Court of law).

          55.    If the last Interrogatory is in the affirmative, specify exactly what data has been
  erased, deleted or altered from what electronic medium the data was deleted, altered andJor
  erased. On what date(s) these changes took place and the reason for these changes.

          56.    Does your company maintain a written standard operating procedure or policy for
  the purposes of data retention of any kind? If so, identify each and every document, its date of
  creation, how many pages, who maintains custody and control of the document and include a
  copy of each such document to your Answers to these Interrogatories.

          57.     Does your company store its data in an owned mainframe? If so, identify the
  make and model of the mainframe, year of purchase, the name of the in-house technical person
  and/or outside IT companies that have serviced or maintained it for the past five years and state
  its present location.

          58.    State the licensed name of the program, the year of purchase and the number of
  users for any and all internal intra company e-mail programs your company operates.



                                                  21
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 47 of 59 PageID: 58




          59.      Does your company maintain access via lnternet outside the company's intra-net?
  If so, specify each and every company that has provided such access for the past five years and
  describe the nature of the comiection for each such company (ISDN, DIAL, TCP/IP, cable
  internet, etc.).

         60.    State how often data stored on any mainframe or on servers by your company is
  backed up and by what mechanism and the date it is backed up.

          61.      You are directed to acknowledge that you understand that pursuant to discovery
  rules you are not to destroy, delete and/or erase any electronic data (e-data) pertaining to the
  plaintiff in any way. If you do so after the date of this notice, you are on notice that it will be the
  plaintiff's intention to seek sanctions against you.

         62.     When you are asked to produce any "document" or thing in an electronic format
  or in media storage, you are guided by the following instructions.

                 (a)      Provide all HASH and MD5 information and "METADATA" data in all
  laptops, blackberries, PDAs, cell phones and other computing and/or media devices. Also
  include all phone drives, the recycle bin of all applicable computing devices, spool files, all
  "index.data" files, car computers and text messages.

                 (b)      Do not "pi-int" data, then scan the data and then supply that scanned
  printed version, as it may destroy MD5 or HASH information.

                 (c)       Please provide METADATA with links and where possible, provide it in a
  load file format (i.e., .dat, .log, et cetera).

          63.     Please identify any and all individuals at defendant who either; (1) were employed
  in the same or similar position as Plaiiitiff with defendant in the year 2021; and/or (2) were hired
  to replace Plaintiff after Plaintiff was terminated from his employment in 2021. For each
  employee, please identify the following:

                 (a)     The individual's job title while employed with Defendant;

                (b)     The period of time for which the individual was employed with
  Defendant, including the date each individual was hired, and if the individual is no longer
  employed with Defendant, the date on which the individual's employment ended;

                (c)     If the individual is no longer employed with Defendant, any and all
  reasons why the individual's employment ended with Defendant; and

                 (d)     The individual's current title with Defendant.

        64.     Please explain in as much detail as possible the manner in which Plaintiff was
  compensated during the time he worked for Defendant. This should include any and all salary
  and wages Plaintiff earned, the amount of those salary and wages, plus any and all commissions,



                                                   22
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 48 of 59 PageID: 59




  bonuses, overtime, or any other income or compensation Plaintiff earned during the time he
  worked for Defendant. This should also include any and all benefits Plaintiff received while
  working for Defendant, including, but not limited to, healthcare, retirement or any union
  benefits, and the value of any and all benefits Plaintiff received. By "value," Plaintiff is referring
  to the amount of moiiey Defendant contributed to any and all benefits and the amount of money
  Plaintiff contributed to any and all benefits.

          Please also attach any and all documents that relate in any way to any compensation
  Plaintiff received during the time he worked for Defendant. This includes, but is not limited to,
  any and all timecards, W2s, paychecks, earning statements, 1099s, or other documents that
  document or relate in any way to any and all compensation Plaintiff received during the time he
  worked for Defendant.

          65.   Did Defendant use any workplace collaboration tools ("WCTs"), such as Slack,
  Microsoft Teams, Google Hangout, or any other WCTs during the time Plaintiff worked for
  Defendant? if yes, please identify any WCT the Defendant used. Produce any WCT
  communications Plaintiff participated in. Produce any WCT communications wherein
  employees of Defendant discussed Plaintiff in any way. Produce any WCT communications that
  are in any way relevant to Plaintiffs claims or Defendant's defenses.

         66.     Please provide a copy of blueprints of the facility for which Plaintiff worked.

           67.     Please identify any and all employees who work for Defendants at the same
  facility as Plaintiff, who made complaints about disability discrimination or retaliation from the
  year 2016 to the present. By "complaints" Plaintiff is referring to any formal or informal
  complaints made by an employee of defendant to any employee of defendant, made verbally, in
  writing or otherwise.
  For each individual identified, please identify the date on which the individual made the
  complaint, the nature of the complaint, and what if anything was done as a result of the
  complaint. Please also attach any and all documents that document or relate in any way to any
  complaints that were made during that period of time, including, but not limited to, any and all
  documents.regarding the complaint itself, any and all investigations that were conducted as a
  result of the complaint, any and all interviews that were conducted as a result of the complaint,
  any and all conclusions that were reached by Defendants and its employees as a result of the
  complaint, and any and all actions taken by Defendants as a result of the complaint and
  subsequent investigation.




                                                   23
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 49 of 59 PageID: 60




                                          CERTIFICATI0N

          I certify that the foregoing statements made by me are true. I am aware that I am subject

  to punishment by law for any statements made by me that are willfully false.

          I further certify that all copies of reports, documents and other tangible items which are

  attached to these Interrogatories are true copies of said reports. I certify that I do not know of the

  existence of any other reports. I further certify that I will immediately serve upon the

  propounding attorney copies of any requested reports, documents and other tangible items of

  evidence which become known to me, but in no case later than twenty days prior to the first date

  fixed for trial.




                                                        Signature


                                                        Printed Name




                                                   24
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 50 of 59 PageID: 61




  COSTELLO & MAINS, LLC
  By: Drake P. Bearden, Jr.
  Attorney I.D. No. 039202009
  18000 Horizon Way, Suite 800
  Mount Laurel, NJ 08054
  (856) 727-9700
  Attorneys for Plaintiff


  DERRICK CRUMPLER,                              ;   SUPERIOR COURT OF NEW JERSEY
                                                 :   MERCER COUNTY - LAW DIVISION
                            Plaintiff,           :
                                                 ~             CIVIL ACTION
  vs.                                            ~
                                                 :
  PANOS BRANDS, LLC; STACY                       :   DOCKET NO: MER-L-1409-21
  PETRIELLO; ANGEL DOE; and JOHN                 :
  DOES 1-5 AND 6-10,                             ~
                                                 ;   PLAINTIFF'S FIRST REQUEST FOR
                            Defendants.          ;   PRODUCTION OF DOCUMENTS

                 PLEASE TAKE NOTICE that Plaintiff(s) demands, pursuant to Rule 4:18-1,

  that Defendant(s) produce for inspection and copying within thirty (30) days after service of this

  request at Costello & Mains, LLC, 18000 Horizon Way, Suite 800, Mt. Laurel, NJ, 08054, the

  following:

         NOTE: "Employment" should be read to include status as an alleged independent

  contractor, in which case each question relates to that relationship.

         1.      Any and all documents reflecting, referring to, relating to or supporting each

  denial in Defendant's Answer.

         2.      Any and all documents reflecting, referring to, relating to or supporting each

  affirmative or separate defense in Defendant's Answer.

         3.      Any and all documents reflecting, referring to, relating to or supporting each and

  every Crossclaim in Defendant's Answer.
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 51 of 59 PageID: 62




          4.      Any and all documents reflecting, referring to, relating to or supporting each and

  every Counterclaim in Defendant's Answer.

          5.      Any and all documents reflecting, referring to, relating to or supporting each and

  every Third Party Coinplaint Defendant has filed.

          6.      Any and all documents referred to or relied upon by you in the preparation of any

  Answers to Interrogatories.

          7.      Any and all documents referred to or relied upon by you in the preparation of any

  Responses to Request for Production of Documents.

          8.      Any and all documents, including but not limited to letters, notes,

  correspondence, electronic mail, policies, media data storage, electronic data storage, manuals,

  memoranda, complaints, grievances, reviews, warning letters, disciplinaiy documents or any

  other documents that relate to any employment or independent contractor relationship between

  any party or parties in this matter.

          9.      Any and all documents, including but not limited to letters, notes,

  correspondence, electronic mail, policies, media data storage, electronic data storage, manuals,

  memoranda, complaints, grievances, reviews, warning letters, disciplinary documents or any

  other documents that relate to any termination of plaintiff.

         10.     Any and all documents, including but not limited to letters, notes,

  correspondence, electronic mail, policies, media data storage, electronic data storage, manuals,

  memoranda, complaints, grievances, reviews, warning letters, disciplinaiy dociunents or any

  other documents that relate to any change in plaintiff's job title, job status and/or responsibilities

  at any time while employed by any party to this suit.




                                                    2
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 52 of 59 PageID: 63




          11.    Any and all documents, including but not limited to letters, notes,

  correspondence, electronic mail, policies, media data storage, electronic data storage, manuals,

  memoranda, complaiiits, grievances, reviews, warning letters, disciplinary documents or any

  other documents that relate to any discipline, whether formal or informal, whether oral or

  written, of the plaiiitiff at any time during his or her employment or contractor relationship.

         12.     Any and all documents which purport to represent job application materials

  pertaining in any way to the Plaintiff for employment or contractor relationship at Answering

  Defendant's company or at any other past or present employer of which the defense or any

  servant or agent or employer of the Defendant has awareness of knowledge.

         13.     Any and all documents reflecting, referring to, relating to or supporting

  communications, whether oral or written, between Plaintiff and any current or former employee,

  agent, servant or representative of the Defendant.

         14.     Any and all documents referring or relating to any grievance or complaint, formal

  or informal, internal or external filed by the Plaintiff during Plaintiff's employment or during

  Plaintiff's independent contractor relationship with the Defendant.

         15.     Any and all copies of all audiotapes, videotapes, recordings or other media

  devices that involve, pertain to, depict in any form or feature the Plaintiff or any individual

  named in the Complaint or any individual referred to by position or description in the Complaint

  or any individual identified in discovery by any party, and provide any and all notes or

  transcriptions of any such audio/video or other recording. NOTE: that audio/video also includes

  DVD, CD and other multiinedia expressions, which capture a video image.

         16.     Copies of all audiotapes, videotapes or other multimedia or other recordings that

  relate to or support any of the allegations, claims, denials or defenses in the Answer.




                                                   3
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 53 of 59 PageID: 64




          17.     Any and all documents, including any notes, correspondence or other documents

  which relate in any way to any measure of damages claimed by the Plaintiff.

          18.     Any and all documents concerning plaintiff's promotions, transfers, positions,

  demotions, reviews or other changes in assigmnents with the Defendant.

          19.     Any and all job descriptions, which pertain in any way to any position, held by

  the Plaintiff and/or which pertain to any position held by an individual named or described in the

  Complaint.

          20.     Any and all documents concerning any counseling, warnings, disciplinary actions

  or other adverse employment actions involving the Plaintiff during his/her employment or his/her

  independent contractor relationship with the Defendant.

          21.     Any and all EEO1 statements in which the company has participated filing, which

  the company has filed, or of which the company has become aware, for the seven year period

  prior to filing of Plaintiff s Complaint.

         22.      Any and all documents including complaints, attorney correspondence, answers,

  official documents, pleadings, discovery, notices of claim, etc. which pertain in any way to any

  claim (defined as an administrative claim in the Division on Civil Rights or the EEOC or any

  other state agency or a lawsuit filed in aiiy court) made against the Defendant during the seven

  years prior to the filing of Plaintiffs Complaint or against any then existing employee of the

  Defendant during the same period. Tnclude a response only for claims or suits which allege the

  same or similar theories as have been alleged by the Plaintiff in his or her Complaint.

         23.     The "redacted" (see definition of redacted below) employment file for any

  individual aside from Plaintiff who is named in the Complaint by name or whose position or

  identity was described by the Plaintiff in the Complaint as having perpetrated, having been aware




                                                   4
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 54 of 59 PageID: 65




  of, or who is alleged to have aided or abetted any wrongful act alleged by plaintiff. NOTE: the

  tei7n "redacted" involves a removal of all medical and financial information relating to such

  persons. Responsive documents should include, but not be limited to trainings, instructions,

  seminars, disciplines, reviews or warnings.

          24.    Any and all documents including meeting memoranda, notes, drafts, emails or

  other documents which in any way refers to a currently existing policy, standard or procedure

  prohibiting or speaking to the rights concerning discrimination, harassment or retaliation of any

  lund.

          25.    Any documents which relate in any way to any past and currently nonexistent

  (and thus abandoned or revised) policy prohibiting or speaking to the rights concerning

  harassment, discrimination or retaliation of any kind.

          26.    Any and all documents relating in any way to Plaintiff's medical status.

          27.    Any and all documents pertaining in any way to aiiy contact by defense counsel or

  other agents, servants or representatives with any witness or other party in this action, including

  letters, emails, statements, transcription, notes of ineetings, notes reflecting oral statements or

  other such documents.

          28.    Any and all diaries, calendars, daytimers or similar records reflecting dates or

  events maintained by any individual the plaintiff named in his/her Complaint or who the Plaintiff

  describes in his/her Complaint by way of position or incomplete name.

          29.    Each and every document in the Defendant's possession, which has not been

  otherwise provided pursuant to a preceding request and which refers in any way to the Plaintiff.

          30.    Any and all documents concerning communications by counsel, letters,

  memoranda, correspondence or other documents which refer in any way to any employment




                                                  5
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 55 of 59 PageID: 66




  relationship maintained by the Plaintiff (or any independent contracting or self-employment

  relationship maintained by the Plaintiff) concerning other employment prior to or subsequent to

  Plaintiff's employment or independent contracting relationship with Answering Defendant.

         31.     Any and all documents obtained by Defendant or which will be obtained by

  Defendant by way of subpoena power.

         32.     Any and all documents evidencing paycheck inserts, mailings, policy documents,

  memoranda or any other documents that the Plaintiff is alleged to have received either

  individually or as part of an employment group during the entirety of Plaintiff's employment, for

  any reason.

         33.     Any and all documents referring to any policy of insurance, whether worker's

  compensation, general liability maintained by the Defendant for the benefit of the Defendant

  entity, or maintained by any other entity for the benefit of Answering Defendant, or for the

  benefit of any individual named in Plaintiff's Complaint, that is alleged to possibly cover one or

  more of the losses claimed in Plaintiffs Complaint (NOTE: include declarations pages,

  correspondence with insurance entities, etc.).

         34.     Any documents purporting to pertain in any way to any meeting wherein the

  Plaintiff's employment or independent contracting relationship or termination of same was

  discussed.

         35.     For each and every document that you claim is not suppliable pursuant to

  interrogatories asked by the Plaintiff or a request for production of documents by Plaintiff

  because the document is privileged, set forth for each and every such document the nature of the

  document with enough particularity that it can be discussed between the parties and/or the Court




                                                   :
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 56 of 59 PageID: 67




  and the basis for the objection. Non-identification along with non-compliance will be the subject

  of motion activity.

          36.     If the Defendant company files or sends annual reports to shareholders, produce

  the last ten such reports filed and continue to supply reports filed during the pendency of this

  litigation.

          37.    Any and all documents not specifically requested in the foregoing requests that

  Defendant believes will in any way relate to the claims in this matter.

          38.    Identify and attach all correspondence, all documents, all applications (without

  any alteration, deletion or change), whether electronic or physical (and, in the event of electronic,

  a printout of same), pertaining to any and all "awards" the answering party has applied for,

  requested that its employees recommend the entity for, or otherwise requested, solicited or

  pai-ticipated in for the seven year period prior to the filing date of Plaintiff's Complaint.

          39.    Any and all documents provided by Answering Defendant to the New Jersey

  Department of Labor and Workforce Development or any other state agency or department in

  regards to or in response to any claim for unemployment benefits initiated by Plaintiff.

          40.    Any and all documents or electronic data pertaining to any "workplace

  collaboration tools" Answering Defendant utilizes (hereafter referred to as "WCT"), including

  but not limited to applications and/or programs such as "Slack," "Microsoft Teams," "Google

  Hangout," or any other WCT, to the extent that such documents pertain to any information

  management, creation, alteration or preservation respecting the claim in this matter.

          To the extent that Defendant claims it does not use any WCT, clearly so state.




                                                    7
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 57 of 59 PageID: 68




         In your production, include but do not limit your response to any and all WCT

  communications wherein servants, agents, or employees of Defendant, present or former, as well

  as any other third parties, discussed Plaintiff in any way, shape, or form.

         41.     Identify and attach any and all documentation representing identification of

  administrators of the WCT or any other IT personnel responsible for maintenance and/or

  administration of same.

         42.     Identify any and all documents pertaining to any "litigation hold" placed upon

  WCT information related to Plaintiff.

         43.     Identify and attach all policies and procedures relating to storage of any WCT

  communication.

         44.     Produce any and all policies and procedures related to the use of WCT.

         These requests are deemed continuing and require supplementation by the answering

  party should new or additional information arise.



                                                COSTELLO & MAINS, LLC


                                             By:      /s/Drake P. Bearden. .Ir.
                                                         Drake P. Bearden, Jr.
  DATED: July 20, 2021
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 58 of 59 PageID: 69




           I hereby certify that I have reviewed the document production request and that I have
  made or caused to be made a good faith search for documents responsive to the request. I further
  certify that as of this date, to the best of my lcnowledge and information, the production is
  complete and accurate based on my personal lcnowledge.

         I acknowledge my continuing obligation to make a good faith effort to identify additional
  documents that are responsive to the request and to promptly serve a supplemental written
  response and production of such documents, as appropriate, as I become aware of them. The
  following is a list of the identity and source of knowledge of those who provided information to
  me:




                                              Signature



                                              Printed Name
      MER-L-001409-21 08/05/2021 2:18:39 PM Pg 1 of 1 Trans ID: LCV20211827031
Case 3:21-cv-15732-FLW-TJB Document 1-3 Filed 08/19/21 Page 59 of 59 PageID: 70
